Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

This is the first office action in response to application No. 17115467 (Pub. No. 20210250875) filed on 12/08/2020, as originally filed claims 1 through 25 are presented for examination. 

Election/Restriction

     Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.   Claims 1-11: independent claims 1 and dependent claims 2-11 are drawn to a method of wireless communication receiving information identifying a transmit power capability of the first wireless node, configuring transmission parameters for a first link based on the transmit power capability with the first wireless node based on the transmit power capability of the first wireless node, and configuring transmission parameters for a second link based on the transmit power capability with a second wireless node based on the transmit power capability of the wireless node, classified in class H04W 52/0219. 
II   Claims 12-16:  independent claim 1 and dependent claims 2-11 are drawn to a method of wireless communication receiving a report of a set of channel quality measurements based on transmission of plurality of repetitions, and selecting a reference signal based on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link, classified in class H04W 52/241.   III.   Claims 17-22: independent claim 12 dependent claims 18-22 are drawn to a method of wireless communication receiving a set of reference signals from a first wireless node and selecting for channel quality reporting a reference signal based on an interference criterion such that a UE beam corresponding to the reference signal does not interfere with a second wireless node, classified in class H04L 1/0001, H04W 16/28. 
IV.   Claims 23-25: independent claim 17 and dependent claims 24-25 are drawn to a method of wireless communication receiving a reference signal from a first wireless node and a corresponding UE beam determining a signal quality of the reference signal from the first wireless node and a corresponding UE beam, determine strongest signal quality for a second wireless node based on the UE beam, and reporting the signal quality of the reference signal from the first wireless node and the strongest signal quality for the second wireless node to the first wireless node, classified in class H04L 5/0048, H04W 72/046.  

     The inventions are independent or distinct, each from the other because of the following reasons: Inventions are directed to related processes.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).       In the instant case, the processes of Invention I and Invention II having different mode of operation, function, or effect, and are not obvious variants.  Invention I deals with a method of wireless communication receiving information identifying a transmit power capability of the first wireless node, configuring transmission parameters for a first link based on the transmit power capability with the first wireless node based on the transmit power capability of the first wireless node, and configuring transmission parameters for a second link based on the transmit power capability with a second wireless node based on the transmit power capability of the wireless node, whereas Invention II deals with a method of wireless communication receiving a report of a set of channel quality measurements based on transmission of plurality of repetitions, and selecting a reference signal based on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link.        Invention II clearly different in scope and is not an obvious variant in comparison to Invention I.  Invention II limitations is about channel quality measurements based on transmission of plurality of repetitions, and selecting a reference signal based on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link, and invention I discusses receiving information identifying a transmit power capability of the first wireless node, configuring transmission parameters for a first link based on the transmit power capability with the first wireless node based on the transmit power capability of the first wireless node.        Further, see below invention I and II are different as shown in specification Figure 6 related to independent claim 1 (invention I), and Figure 7 related to independent claim 12 (invention II) as follows:    
    PNG
    media_image1.png
    403
    622
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    327
    489
    media_image2.png
    Greyscale
     In the instant case, the processes of Invention I and Invention III having different mode of operation, function, or effect, and are not obvious variants.  Invention I deals with a method of wireless communication receiving information identifying a transmit power capability of the first wireless node, configuring transmission parameters for a first link based on the transmit power capability with the first wireless node based on the transmit power capability of the first wireless node, and configuring transmission parameters for a second link based on the transmit power capability with a second wireless node based on the transmit power capability of the wireless node, whereas Invention III deals with a method of wireless communication receiving a set of reference signals from a first wireless node and selecting for channel quality reporting a reference signal based on an interference criterion such that a UE beam corresponding to the reference signal does not interfere with a second wireless node.     Invention III clearly different in scope and is not an obvious variant in comparison to Invention I.  Invention III limitations is about channel quality measurements based on receiving a set of reference signals from a first wireless node and selecting for channel quality reporting a reference signal based on an interference criterion such that a UE beam corresponding to the reference signal does not interfere with a second wireless node, and invention I discusses receiving information identifying a transmit power capability of the first wireless node, configuring transmission parameters for a first link based on the transmit power capability with the first wireless node based on the transmit power capability of the first wireless node      Further, see below invention I and III are different as shown in specification Figure 6 related to independent claim 1 (invention I), and Figure 8 related to independent claim 17 (invention III) as follows:      
    PNG
    media_image1.png
    403
    622
    media_image1.png
    Greyscale
        
    PNG
    media_image3.png
    383
    600
    media_image3.png
    Greyscale
     In the instant case, the processes of Invention I and Invention IV having different mode of operation, function, or effect, and are not obvious variants.  Invention I deals with a method of wireless communication receiving information identifying a transmit power capability of the first wireless node, configuring transmission parameters for a first link based on the transmit power capability with the first wireless node based on the transmit power capability of the first wireless node, and configuring transmission parameters for a second link based on the transmit power capability with a second wireless node based on the transmit power capability of the wireless node, whereas Invention IV deals with a method of wireless communication receiving a reference signal from a first wireless node and a corresponding UE beam determining a signal quality of the reference signal from the first wireless node and a corresponding UE beam, determine strongest signal quality for a second wireless node based on the UE beam, and reporting the signal quality of the reference signal from the first wireless node and the strongest signal quality for the second wireless node to the first wireless node.     Invention IV clearly different in scope and is not an obvious variant in comparison to Invention I.  Invention IV limitations is about receiving a reference signal from a first wireless node and a corresponding UE beam determining a signal quality of the reference signal from the first wireless node and a corresponding UE beam, determine strongest signal quality for a second wireless node based on the UE beam, and reporting the signal quality of the reference signal from the first wireless node and the strongest signal quality for the second wireless node to the first wireless node, and invention I discusses receiving information identifying a transmit power capability of the first wireless node, configuring transmission parameters for a first link based on the transmit power capability with the first wireless node based on the transmit power capability of the first wireless node.       Further, see below invention I and IV are different as shown in specification Figure 6 related to independent claim 1 (invention I), Figure 9 and paragraphs [0124]-[0126] are related to independent claim 23 (invention IV) as follows:      
    PNG
    media_image1.png
    403
    622
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    473
    587
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    408
    media_image5.png
    Greyscale
     In the instant case, the processes of Invention II and Invention III having different mode of operation, function, or effect, and are not obvious variants.  Invention II deals with a method of wireless communication receiving a report of a set of channel quality measurements based on transmission of plurality of repetitions, and selecting a reference signal based on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link, whereas Invention III deals with a method of wireless communication receiving a set of reference signals from a first wireless node and selecting for channel quality reporting a reference signal based on an interference criterion such that a UE beam corresponding to the reference signal does not interfere with a second wireless node.     Invention III clearly different in scope and is not an obvious variant in comparison to Invention II.  Invention III limitations is about channel quality measurements based on receiving a set of reference signals from a first wireless node and selecting for channel quality reporting a reference signal based on an interference criterion such that a UE beam corresponding to the reference signal does not interfere with a second wireless node, and invention II discusses channel quality measurements based on transmission of plurality of repetitions, and selecting a reference signal based on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link.       Further, see below invention II and III are different as shown in specification Figure 7 related to independent claim 12 (invention II), and Figure 8 related to independent claim 17 (invention III) as follows:      
    PNG
    media_image2.png
    327
    489
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    383
    600
    media_image3.png
    Greyscale
          In the instant case, the processes of Invention II and Invention IV having different mode of operation, function, or effect, and are not obvious variants.  Invention II deals with a method of wireless communication receiving a report of a set of channel quality measurements based on transmission of plurality of repetitions, and selecting a reference signal based on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link, whereas Invention IV deals with a method of wireless communication receiving a reference signal from a first wireless node and a corresponding UE beam determining a signal quality of the reference signal from the first wireless node and a corresponding UE beam, determine strongest signal quality for a second wireless node based on the UE beam, and reporting the signal quality of the reference signal from the first wireless node and the strongest signal quality for the second wireless node to the first wireless node.     Invention IV clearly different in scope and is not an obvious variant in comparison to Invention II.  Invention IV limitations is about receiving a reference signal from a first wireless node and a corresponding UE beam determining a signal quality of the reference signal from the first wireless node and a corresponding UE beam, determine strongest signal quality for a second wireless node based on the UE beam, and reporting the signal quality of the reference signal from the first wireless node and the strongest signal quality for the second wireless node to the first wireless node, and invention II discusses channel quality measurements based on transmission of plurality of repetitions, and selecting a reference signal based on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link.       Further, see below invention II and IV are different as shown in specification Figure 7 related to independent claim 12 (invention II), and Figure 9 and paragraphs [0124]-[0126] are related to independent claim 23 (invention IV) as follows:      
    PNG
    media_image2.png
    327
    489
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    473
    587
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    408
    media_image5.png
    Greyscale
          In the instant case, the processes of Invention III and Invention IV having different mode of operation, function, or effect, and are not obvious variants.  Invention II deals with a method of wireless communication receiving a set of reference signals from a first wireless node and selecting for channel quality reporting a reference signal based on an interference criterion such that a UE beam corresponding to the reference signal does not interfere with a second wireless node, whereas Invention IV deals with a method of wireless communication receiving a reference signal from a first wireless node and a corresponding UE beam determining a signal quality of the reference signal from the first wireless node and a corresponding UE beam, determine strongest signal quality for a second wireless node based on the UE beam, and reporting the signal quality of the reference signal from the first wireless node and the strongest signal quality for the second wireless node to the first wireless node.     Invention IV clearly different in scope and is not an obvious variant in comparison to Invention III.  Invention IV limitations is about receiving a reference signal from a first wireless node and a corresponding UE beam determining a signal quality of the reference signal from the first wireless node and a corresponding UE beam, determine strongest signal quality for a second wireless node based on the UE beam, and reporting the signal quality of the reference signal from the first wireless node and the strongest signal quality for the second wireless node to the first wireless node, and invention III discusses channel quality measurements based on receiving a set of reference signals from a first wireless node and selecting for channel quality reporting a reference signal based on an interference criterion such that a UE beam corresponding to the reference signal does not interfere with a second wireless node.       Further, see below invention III and IV are different as shown in specification Figure 8 related to independent claim 17 (invention III), and Figure 9 and paragraphs [0124]-[0126] are related to independent claim 23 (invention IV) as follows:      
    PNG
    media_image3.png
    383
    600
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    473
    587
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    272
    408
    media_image5.png
    Greyscale

     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.       Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.   The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.       Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventor ship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
August 9, 2022